Title: From James Madison to Francis Preston, 2 June 1823
From: Madison, James
To: Preston, Francis


        
          Dear Sir
          Montpellier June 2d. 1823
        
        I recd. by the last Mail yours of May 15: and I can not but express my regret that any controversy should have arisen as to the distribution of the laurels gained in the memorable battle of Kings Mountain, where enough were gained for all the heroes of the achievement.
        I was not what you suppose I was, a member of the Council of State, either at the date of the battle, or when the vote of the Legislature passed in honor of Col: Campbell. I had been a considerable time before appointed a Delegate to Congress, in which I was then attending at Philadelphia. I had, of course, no opportunity of knowing more on the subject, than was publickly known, and I recollect only the universal impression, that the victory was as critical for the public affairs, as it was brilliant for those concerned in it; the officer commanding being as usual spoken of with the distinction appertaining to his rank.
        Mrs. M. charges me with her affectionate regards to Mrs. P. to which you will be so good as to add mine, and to receive for yourself the sincere esteem and good wishes of us both.
      